August 7, 1959

Honorable H. H. Wellborn       Opinion No. WW-683
County Attorney
Rusk County                   Re:   Questions relating to
Henderson, Texas                    the "Welfare and Pro-
                                    bation Office" of
Dear Mr. Wellborn:                  Rusk County.
        In your brief of the case you have,outlined the
following:
            "In 1935, the Commissioners Court of
       Rusk County, duly passed an order which
       was entered in the minutes, to this effect:
       ‘The Court engages the services of
       (naming the person) as Probation Of-
       for Rusk County; that said officers duties
       shall be that as enumerated in Art. 5142,
       of the R.C.S. 1925, and in addition that
       all relief or charity cases coming up for
       consideration to be handled through her of-
       fice, that the appointment shall be for a
       term of 2 years, etc.'
            "The party appointed at that time, did
       some work for the Sheriff and District At-
       torney's office, in the way of handling fe-
       male prisoners. But at least 99% of the
       work of the office was looking after charl-
       tY. Of late years, the 'Welfare Officers'
       have performed the charity provisions ex-
       clusively. Facts show the two welfare
       officers investigate cases of alleged needy
       persons and give 'orders' for groceries,
       medical and hospital attention, then pre-
       sent the bill to the County (Commissioners
       Court) who approve the bill, and pay them
       by drafts drawn on the County.
,-   .




         Honorable H. H. Wellborn, page 2 (W-683)


                     "Article 51391, Revised Civil Statutes,
                creates a 'Juvenile Board' for Rusk and Harrl-
                son Counties and the Juvenile Officer has been
                authorized by the Court, and we are now In the
                process of employing one under the statute
                above set out.
                      "The Welfare bill of Rusk County last
                 year was $63,000.00~~
                Your first question is:
                      "Does the 'Welfare and Probation Office'
                 legally exist under the above facts?"~
                 It Is presumed that the Juvenile Officers appointed
         In 1935 were appointed under authority of the Acts of the 36th
         Legislature, Second Called Session, 1919, Chapter 51, page 130,
         codified as Article 5142 In Vernon's Civil Statutes., We would
         like to point out that this statute Is a general law apply-
         ing to all counties in general and was not limited to any
         specific county. The statute providing for a "juvenile board
         for Rusk and Harrison Counties" Is set up in the Acts of 1955,
         54th Legislature, Regular Session, Chapter 106, page 385, and
         codified as Article 51393 of Vernon's Civil Statutes. This
         Is a special law covering the subject of juvenile boards and
         juvenile officers in Harrison and Rusk Counties.
                 In the case styled Ssm Bassett Lumber Co. v. City of
         Houston, 145 Tex. 492, 198 9
                                    S. .2
                             The general rule is that when the
                law msGs'a'genera1 provision, apparently for
                all cases, and a special provision for a parti-
                cular class, the general must yield to the spe-
                cial In so far as the particular class Is con-
                cerned. Perez v. Perez, 59 Tex. 322. This
                rule is based upon the principal that all acts
                and parts thereof must stand, If possible, each
                occupying its proper place; and that the lnten-
                tion of the Legislature Is more clearly reflected
                by a particular statute than by a general one.
                Accordingly, a specific act la properly regarded
                as an exception to, or qualification of, a gener-
                al law on the same subject previously enacted . . .'I
                See also Townsend v. Terrell, 118 Tex. 463, 16
S.W.2d 1063; Forwood v. City of Taylor, 147 Tex.
161, 214 S.W.2d 282 (1948).
Honorable H. H. Wellborn, page 3 (~~-683)


        We would also point out that Section 4 of Article
51393 of Vernon's Civil Statutes, which Is the special law
setting up the Juvenile Board in Rusk County, provides:
                     All laws and parts of laws in con-
        flict herewith are repealed to the extent of
        such conflict."
        From the holding In the case just cited above, and
from the repealing section of this Statute, It would seem
that the general provisions of Article 5142 of Vernon's
Civil Statutes as to appointment of juvenile officers is
repealed and superseded by the provisions of Article 51393,
which Is a special law and gives jurisdiction to the County
Juvenile Board of Rusk County.
        We cannot find authority for the use of Juvenile
Officers "to make investigations for charity in Rusk County."
From an examination of Article 5142 of Vernon's Civil Stat-
utes, it seems that the only counties where the extra duties
of Juvenile Officers "shall be to make investigations for the
Commissioners' Court on applications for charity" is In coun-
ties having a population of 150,000 or more. No such extra
duties are specified for counties having a lesser population,
such as Rusk County.
        Therefore in answer to your first and third questions,
you are advised that the Welfare and Probation Office will not
legally exist and will be vacated by the provisions of Arti-
cle 51393 when the Juvenile Board appoints new juvenile offl-
cers.
        In answer to your other two questions, which read as
follows:
             "2. Do the Welfare and Probations Officers
        (though doing nothing but welfare) have the power
        to purchase groceries, medicine and hospitiliza-
        tion for needy persons, whose needs, they alone
        determine, without prior authority to incur such
        Indebtedness, from the Commissioners Court?"
             “4. May the Commissioners Court delegate
        their authority, to provide for paupers and in-
        digent sick of the County, to the so called
        'Welfare and Probation Officers' and will the
        County be obligated to pay suoh bills, such
        officers, to authorize these expenditures be-
        fore consulting the Court?"
Honorable H. H. Wellborn, page 4 (WW-683)


we point out the following:
        Section 11 of Article 2351 of Vernon's Civil Statutes,
provides:
             %ach   commissioners court shall:
             II. . .

            "11. Provide for the support of paupers
       and such idiots and lunatics as cannot be ad-
       mitted Into the lunatic asylum, residents of
       their county, who are unable to support them-
       selves. . . .'
        Section 18 of Article V of the Constitution of Texas
reads in part:
             II. . . The County Commissioners so chosen,
        with the County Judge presiding officer, shall
        compose the County Commissioners Court, which
        shall exercise such powers and jurisdlatlon over
        all county business as is conferred by this Con-
        stitution and the laws of the State, or as may
        be hereafter prescribed." (Emphasis added.)
        The general rule is that County Commissioners Courts
have no power, except that specially conferred by the Constl-
tution or statute.       v. Campbell, 48 S.W.2d 515 (Civ.App.
       Howard v. Hen    on County,116 S.W.2d 479 (Civ.App.
        However, where a duty is Imposed or a power conferred
by statute upon a commissioners court within the boundaries
of power which the Constitution has created, then the commls-
sloners court has implied authority to exerclse.broad dlscre-
tion to accomplish purposes intended by such statute. El Paso
County v. Elem, 106 S.W.2d 393 (Clv.App. 1937); Dodson v. Mar-
shall   18 S W 2d 621 (Civ.App. 1938); Anderson v. Wood, 137
%&!O:,    152 S.W.2d 1084.
        The commlssloners court Is the general business and
contracting agency of a county, and It alone has authority
to make contracts binding on the county, unless otherwise
specifically provided by-statute. Weir~v. Anderson County
i61 S.W. 2d 322 (Civ.App. 1942).
        A contract between an individual and a county must
be made through the agency of the commissioners court, or it
Honorable H. H. Wellborn, page 5 (WW-683)


is not binding on either party.   Presidio County v. Clarke,
85 S.W. 475 (Clv.App. 1905).
        In the case of Gano, et al. v. Palo Pinto County, 71
Tex. 99, 8 S.W. 634, it is said:
           . . We think it the duty of these courts
       &&mnissioners Courtgto    select themselves
       such agents as may be necessary to assist
       them In the discharge of their functions,
       when such agents have necessarily to exer-
       cise judgment and discretion in the per-
       formance of the work assigned them. The
       duty of making such selection should not be
       delegated. . . .~'I
        !Phelanguage of the above cited cases Indicate that
the commissioners courts can select agents to assist them In
county functions and may employ such oounty welfare workers
as in-their discretion are necessary to achomplish the duties
imposed on them by Section 11 of Artiale 2351, Vernon's Civil
Statutes.
        In order for funds to pay a welfare worker and funds
for relief to be available for the purposes set out under
Section 11 of Article 2351, Vernon's Civil Statutes, the Com-
missioners Court would have to so provide in its budget and
designate such money for that purpose. The welfare worker
could then contract for the expenditure of such welfare funds
as directed by the Commissioners Court, but such contracts
would be subject to the review and approval of the Conmission-
ers Court before being payable by the County.
        You have referred to that portion of Attorney General's
Opinion O-1919 (1940) which holds that "the Commissioners'
Court is not authorized to employ a county welfare worker".
That portion of that opinion is modified so far as It con-
flicts with the holding of this opinion so as to conform to
the holding of this opinion.
                           SUMMARY
             The Acts of the 54th Legislature, 1955,
             chapter 106, page 385, codified as Artl-
             cle 51393, Vernon's Civil Statutes, super-
             sedes the Acts of the 36th Legislature,
             Second Called Session, 1919, page 130,
             codified as Article 5142 of Vernon's
             Civil Statutes, and future Juvenile
Honorable H. H. Wellborn, page 6 (~~-683)


             Officers shall be appointed and dis-
             missed by the County Juvenile Board of
             Rusk County; and the Commissloners~
             Court no longer has the power to ap-
             point or maintain Juvenile Officers
             appointed under the provisions of
             Article 5142, Vernon's Civil Statutes.
             The Commissioners Court may delegate
             their authority to provide for paupers
             and Indigent sick of the county to wel-
             fare workers, whose powers shall be to
             investigate and determine who are paup-
             ers and indigent sick persons and to
             contract for expenditure of budgeted
             funds for the relief of those persons
             who are qualified to receive them under
             Section 11 of Article 2351, Vernon's
             Civil Statutes, but all contracts so
             made are subject to the review and ap-
             proval of the Commissioners Court before
             becoming payable by the County.
                              Yours very truly,
                              WILL WILSON
                              Attorney Qeneral of Texas


QCR:zt:mfh
APPROVED:
OPINION COMMITTEE
ffeo.P. Blackburn, Chairman
Qrundy Wlllisms
Bean I&via
Paul W. Floyd, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore